On Petition eor a Rehearing.
Hammond, J.
— The appellant’s counsel insist that the,question of self-defence was properly in this case as evidence relating thereto was admitted without objection. But though evidence be admitted without objection as to an issue outside of the pleadings, it can not be considered by the court or jury, except in a case where the record shows an agreement that all matters of defence may be heard under the general issue. Fetrow v. Wiseman, 40 Ind. 148, 157. There was no such agreement in this case.. The instructions of the court must be applicable to the issues as well as to the evidence. 1 Works Pr., section 787.
In this case the court went outside of the issues, and instructed the jury upon the question of self-defence.
While the instruction was erroneous, it did the appellant no harm; it was rather in his favor, for it, to some extent, gave him the benefit of a defence to which he was not entitled under the issues.
Petition for a rehearing overruled.